       Case: 1:18-cr-00750-CAB Doc #: 29 Filed: 03/31/20 1 of 3. PageID #: 66




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA                      )       CASE NO. 1:18CR00750
                                              )
               Plaintiff,                     )       JUDGE CHRISTOPHER A. BOYKO
                                              )
vs.                                           )
                                              )       MOTION FOR IMMEDIATE RELEASE
CHARLES URBAN                                 )       DUE TO DANGER FROM
                                              )       CORONAVIRUS
              Defendant                       )
                                              )

       COMES NOW, the Defendant herein, Charles Urban, by and through the undersigned

counsel, and moves this Honorable Court to order his immediate release to home detention due

to the substantial risk to himself and the community from the current COVID-19 pandemic. In

support of the motion, Mr. Urban states the following.

       The Bail Reform Act provides for the temporary release of inmates in custody “to the

extent that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. §3142(i). Further, the passage of

the Bail Reform Act of 1984 “did not . . . signal congressional intent to incarcerate wholesale the

category of accused persons awaiting trial.” United States v. Orta, 760 F.2d 887, 890 (8 th Cir.

1985). Although Mr. Urban is not awaiting trial, he contends that the Bail Reform Act did not

intend him to await sentencing while under the threat of imminent illness and death from a virus.

Under 18 U.S.C. §3142(f), the judicial officer in a case has the authority to re-open a bail

proceeding at any time. Mr. Urban submits that the health risk to himself and the community is

incredibly heightened in this pandemic given the conditions in the local jails, where it is

impossible to practice safe social distancing and proper hygiene. This state of affairs necessitates



                                                  1
       Case: 1:18-cr-00750-CAB Doc #: 29 Filed: 03/31/20 2 of 3. PageID #: 67




temporary release on bail until this pandemic has ended.

       Moreover, state courts are releasing non-violent criminal inmates, including those in

Cleveland, and the federal government should follow suit. See https://www.wdrb.com/news/

crime-reports/us-starts-to-release-inmates-due-to-coronavirus-outbreak/article_114cb9ac-6ab3-

11ea-a928-f3cffe6f1fec.html; https://www.yahoo.com/lifestyle/jail-inmates-fearful-virus-argue-

043711286.html. Mr. Urban submits that he as yet have not pled guilty to the drug related

offense he is charged with in the government indictment; which is a non-violent offense. Neither

the agreed upon applicable Guidelines put forth in the plea agreement offer in this case nor the

stipulated facts underlying this case contain references to firearm possession. Further, Mr.

Urban’s contemplated offense level base on the parties plea agreement would potentially make

him eligible for probation or with the amount of time he’s been in custody time served. Mr.

Urban has been incarcerated since October 31, 2018.

       WHEREFORE, in consideration of the foregoing, Mr. Urban respectfully prays that this

Court issue an Order granting his release on bond.

                                                     Respectfully submitted,

                                                     /s/ Donald Butler

                                                     _______________________________
                                                     DONALD BUTLER, 0005968
                                                     Attorney for the Defendant
                                                     1220 West 6th Street, Suite 203
                                                     Cleveland, Ohio 44113
                                                     Tel. (216) 621-7260
                                                     butdon@aol.com




                                                2
       Case: 1:18-cr-00750-CAB Doc #: 29 Filed: 03/31/20 3 of 3. PageID #: 68




                                 CERTIFICATE OF SERVICE

       I hereby certify that on 30th day of March, 2020, a copy of the Motion for Immediate

Release Due to Danger from Coronavirus filed electronically, Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt. All other parties will be served by regular U.S. mail. Parties may access this filing

through the Court’s system.



                                                       /s/Donald Butler

                                                       ______________________________
                                                       Donald Butler, 0005968
                                                       Attorney for Defendant
                                                       1220 W. Sixth Street, Suite 203
                                                       Cleveland, OH 44113
                                                       (216) 621-7260




                                                  3
